Citation Nr: 0534761	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-20 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

A Travel Board hearing was held in September 2005, before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.  

The Board notes that service connection for low back 
disability was denied in an unappealed rating decision of 
December 1975; however, the letter informing the veteran of 
the decision erroneously stated that service connection had 
been granted for low back disability and that a 
noncompensable evaluation had been assigned.  Since the 
veteran was not properly informed of the prior denial of the 
claim, the Board will address the claim on a de novo basis.


FINDING OF FACT

The veteran's low back disability originated during active 
service.  


CONCLUSION OF LAW

Entitlement to service connection for low back disability is 
established.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served in the Republic of Vietnam.  His military 
occupational specialty was that of a armor reconnaissance 
specialist.  His awards and decorations include the Combat 
Infantryman's Badge and the Purple Heart Medal.  

Service medical records disclose that in June 1968 the 
veteran sustained shell fragment wounds to the hand, back and 
head.  

On VA examination in September 1975, a chest X-ray study 
showed that the veteran had two metallic fragments 
superimposed on the chest on the frontal view, at least one 
of which was in the posterior chest wall on the lateral view.  
Objective examination of the right upper back revealed no 
visible scar.  It was noted that the veteran was hospitalized 
for three weeks in Vietnam following a shrapnel injury in 
June 1968 to the head, hand and back.  A second shrapnel 
injury occurred in October 1968 involving the throat and 
chest.  A third incident involved a land mine explosion in 
December 1968 which resulted in an injury to his back and 
shoulder; however, he was not hospitalized at that time.  

An August 1999 statement from someone who served with the 
veteran notes that the veteran was wounded during service on 
several occasions.  He indicated that the veteran sustained 
shrapnel wounds of his back and hands and also injured his 
back when he was thrown through a hatch.  

In a January 2002 statement, Richard Reser, D.C. indicated 
that the veteran had been his patient since March 2001.  It 
was noted that the veteran's complaints were consistent with 
a lumbar sprain/strain injury with some disc involvement.  
The doctor stated that it was his professional opinion that 
the service incident involving the veteran being thrown from 
an armored vehicle following the land mine explosion and his 
current lumbar spine condition were most likely related.  

Private medical records dated from March 1999 to June 2002 
essentially reflect that the veteran was treated for back 
complaints diagnosed as severe lumbar spine strain and mild 
degenerative disc disease.  

A June 2003 statement from another person who served with the 
veteran indicates that he recalled the veteran being injured 
after being thrown from a hatch onto the ground.  He said 
that the veteran related to him that his back was hurt in the 
explosion.  He remembered vividly seeing a bruise on the 
veteran's lower back.  He stated that the veteran complained 
often of back pain in the weeks that followed the incident.  

On VA examination in November 2004, the examiner noted that 
review of the veteran's claims filed revealed a well-
documented injury to the back from 1968 in service.  It was 
also noted that the veteran had multiple other traumatic 
Worker's Compensation injuries to his back.  The examiner 
noted the veteran's service history of a back injury 
following a mine explosion when he was thrown against the 
hatch of his vehicle.  The final diagnosis was chronic 
lumbosacral strain with arthritis.  

The examiner indicated that since the veteran had a document 
injury to his back in 1968 as well as other documented 
injuries that were work related, any relation of his current 
symptoms to the service injury would be speculative.  

The veteran appeared at a Travel Board hearing in September 
2005.  During the hearing, he testified that he was injured 
in at least three separate incidents during his combat 
service in Vietnam.  He described in detail an incident in 
which his back was injured when he was ejected from his 
vehicle following an explosion.  He related that following 
his service discharge, he had back problems prior to his work 
with the fire department.  




II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  38 C.F.R. § 3.303 
(2004).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005).  

The Board notes that Section 1154(b) does not negate the need 
for medical evidence of a nexus between a combat-incurred 
injury and a current disability.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 
507 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




III.  Analysis

The service medical records reflect that the veteran 
sustained multiple shell fragment wounds, one of which 
involved his back.  Although the service medical records do 
not document the trauma which the veteran alleges is 
responsible for his current low back disability, the Board 
has found the veteran's statements concerning the combat 
injury to be credible and consistent the circumstances of 
such service.  Moreover, corroborating lay evidence of the 
trauma has been submitted.  There is no evidence to rebut the 
veteran's assertions.  

The Board notes that the veteran has alleged that his low 
back symptoms began during service and that he has continued 
to experience low back symptoms since service.  Although 
there is no contemporaneous medical evidence reflecting a 
diagnosis of a chronic low back disorder in service or until 
many years thereafter, the Board has found the history 
provided by the veteran to be credible.  Although the Board 
has considered the November 2004 VA examiner's statement that 
an opinion linking the veteran's current low back disorder to 
service would be speculative given post-service work-related 
back problems, the Board does not agree.  As noted above, the 
Board has found the veteran's statements concerning a 
continuity of symptomatology following service to be 
credible.  The Board also notes that the veteran's 
chiropractor has opined that the veteran's current low back 
disability is related to service trauma.  In the Board's 
opinion, the evidence supportive of the claim is at least in 
equipoise with that against the claim.  Accordingly, service 
connection is in order for the veteran's low back disability.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a low back disability 
is granted.  




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


